Citation Nr: 0901498	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in 
an October 1973 rating determination which denied service 
connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

The October 1973 rating decision, which denied service 
connection for a nervous disorder, considered the correct 
evidence and law as it then existed, and it did not involve 
an error that would undebatably have lead to a different 
result if such error were corrected.


CONCLUSION OF LAW

The RO's October 1973 rating decision, which denied service 
connection for a nervous condition was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is inapplicable to claims of CUE.  Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).  So there is no further evidence to be 
developed and no additional actions required to comply with 
the VCAA.  



CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has provided a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

With regard to the veteran's claim that the October 1973 
rating determination contained CUE, the Board notes that 
evidence available at the time of the decision included the 
veteran's service medical records; a letter from a private 
psychiatrist;  records from a November 1972 hospitalization; 
and the results of a September 1973 VA psychiatric 
examination.  

The veteran was initially diagnosed as having an acute 
anxiety reaction with suicidal tendencies after attempting to 
commit suicide by ingesting a bottle of Mercurochrome in July 
1968.  Following an extensive period of hospitalization, the 
diagnosis was revised to a passive dependent personality 
disorder.  At the time of a September 1973 VA examination, 
the veteran was diagnosed as having anxiety with depressive 
reaction and a passive dependent personality.  

The RO denied service connection for a nervous disorder, 
noting that the veteran had been diagnosed in service as 
having a personality disorder after attempting suicide over 
marital difficulties, and that the medical evidence contained 
in the service medical records did not show that the veteran 
acquired a chronic neuropsychiatric disability or psychosis 
in service, with the personality disorder by its nature being 
a life long personality disturbance which did not mature into 
a chronic psychiatric disability while the veteran was in 
service.  The RO found the veteran's passive aggressive 
personality to be a constitutional or developmental 
abnormality and not a disability under the law.  

While the veteran now maintains that he has been suffering 
from PTSD since his experiences in Vietnam; there were no 
reports of PTSD at the time of the October 1973 rating 
decision.  Hence it was not erroneous for the RO to have 
failed to grant service connection for that disorder.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding 
that an essential element of service connection is competent 
evidence showing a current disability).

At the time of the RO's 1973 decision the currently diagnosed 
personality disorder was a condition for which service 
connection was precluded.  38 C.F.R. § 3.303(b).  The anxiety 
disorder with depression was a condition that was potentially 
subject to service connection, but there was no medical 
opinion linking it to a disease or injury in service.  The 
veteran had made statements that could have been viewed as 
reporting a continuity of symptoms, but the VA examiner 
reported only a history of emotional instability dating back 
to childhood, and the service treatment records showed that 
the service department had ultimately found the veteran not 
to have had anxiety with depression.  Hence, the evidence did 
not require the RO to conclude that the currently diagnosed 
psychiatric disability was related to service.

Based upon the above, the basis for the RO's denial was 
plausible and did not involve an outcome determinative error.  
As the October 1973 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.  


ORDER

The October 1973 rating determination did not involve CUE in 
failing to grant service connection for a nervous disorder, 
and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


